PER CURIAM.
Defendant’s conviction for dealing in stolen property is affirmed. His motion for discharge on speedy trial grounds was properly denied in that his prior counsel had requested a continuance. See State ex rel. Gutierrez v. Baker, 276 So.2d 470 (Fla.1973).
There was sufficient evidence against defendant on the basis of which to deny his motion for directed verdict of acquittal, especially in view of the presumption under section 812.022(2), Florida Statutes (1983), that guilt can be inferred if it is shown that the accused was in possession of recently stolen property and the presumption under section 812.022(3), Florida Statutes (1983), that knowledge that property is stolen can be inferred if the accused sells the property for a sum considerably below market value, coupled with defendant’s admission that he had suspected the property was stolen when he bought it for a very low price.
DANAHY, A.C.J., and LEHAN and HALL, JJ., concur.